Exhibit 10.4(e)

NOTICE OF
2006 LONG-TERM INCENTIVE PLAN AWARD (“2006 LTIP AWARD”)
UNDER 2003 EQUITY COMPENSATION PLAN
(MID-YEAR)

 

 

1.0

OBJECTIVE:

 

 

 

The purpose of the Long-Term Incentive Plan Award (“LTIP”) pursuant to Section 8
of the First Horizon National Corporation’s 2003 Equity Compensation Plan (the
“Plan”) is to provide motivation for key executives to achieve the Company’s
strategic objectives and ensure incentive rewards and performance are linked to
shareholder value.

 

 

2.0

LTIP PERFORMANCE PERIOD:

 

 

 

The LTIP performance period for the award will be the Company’s three fiscal
years beginning January 1, 2006 and ending December 31, 2008 (the “2006-08
Performance Period”).

 

 

3.0

ELIGIBILITY:


 

 

 

 

•

Eligibility for executive officers who are subject to Section 16 (as defined in
the Plan) or who are Covered Officers (as defined in the Plan) is approved
annually by the Compensation Committee (“Committee”).

 

 

 

 

•

Eligibility for all other executives is approved annually by the CEO.


 

 

4.0

AWARD:


 

 

 

[The registrant generally uses one of two alternatives, shown below, for
mid-year grants. Variations may be used, but each variation has substantially
the same meaning as one of the following:]

 

 

 

[Alternative #1]: 2006 LTIP Awards will be granted effective [date selected by
Compensation Committee] in Performance Share Units using the following formula:
The number of units awarded to each Participant will be equal to [dollar amount
specified by Compensation Committee] divided by the Fair Market Value of one
share of the Company’s common stock on [date specified by the Compensation
Committee] to determine the number of Units. Awards will be rounded to the
nearest whole Unit. Units will not earn dividends during the Performance Period.

 

 

 

[Alternative #2]: 2006 LTIP Awards will be granted effective [date selected by
Compensation Committee] for [number specified by the Compensation Committee]
Performance Share Units. Units will not earn dividends during the Performance
Period.

1

--------------------------------------------------------------------------------




 

 

 

5.0

DETERMINATION OF INDIVIDUAL PARTICIPANT’S EARNED AWARD AND PAYMENT OF AWARD:

 

 

 

The number of Units which are earned (vest) following the end of each
Performance Period will be determined by the Committee based on the following
measurement criteria:

 

 

 

Subject to the Committee’s negative discretion as provided herein, 100% of the
Units will vest if average annual EPS equals or exceeds $_____ per share.

 

 

 

•

The Compensation Committee may use negative discretion to reduce the award based
on EPS growth during the performance period. A basis for reducing the award may
be competitive EPS growth results for the Performance Period relative to the
“Top 30 Banks” as identified by American Banker at the beginning of the
Performance Period (the “Peer Group”) as follows (results in between the
percentiles shown will be interpolated):


 

 

 

 

 

EPS Growth Percentile

 

Percentage of Units Vesting

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

_____

 

 

 

100%

_____

 

 

 

67%

_____

 

 

 

33%

Below _____

 

 

 

Committee Discretion


 

 

 

 

 

 

The following adjustments may be made to evaluate performance subject to
Compensation Committee negative discretion to determine final awards:

 

 

 

 

 

 

-

One-time acquisition costs will be excluded.

 

 

 

 

 

 

-

Material nonrecurring non-operating items (positive or negative) as required
under accounting rules or by our auditors to be listed and discussed in company
financial statements will be excluded.

 

 

 

 

 

•

The number of Units earned (vested) may be reduced by the Committee in its
discretion in order to more accurately reflect the Company’s total performance.
In determining the amount, if any, by which the number of Units will be reduced,
the Committee may consider measures such as the following:


 

 

 

 

Factor

 

Guideline

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Rating Agencies

______

Regulatory

______

Capitalization

______

Governance

______


 

 

 

 

•

Notwithstanding the Company’s achievement of the above criteria, the Committee
shall have complete discretion to further reduce the number of Units earned
(vested), including payment of no award.

2

--------------------------------------------------------------------------------




 

 

 

 

•

Vested Units will be paid in cash in an amount equal to the Fair Market Value on
the vesting date (or on any other valuation date, after the Performance Period,
that is selected by the Committee) of one share of the Company’s common stock
for each vested Unit. Vesting does not occur until and unless the Committee has
exercised, or has determined not to exercise, its discretion as provided herein.


 

 

6.0

FAIR MARKET VALUE OF SHARES

 

 

 

The Fair Market Value of each share of Company common stock shall mean, as of
any date, (i) the mean between the high and low sales prices at which shares
were sold on the New York Stock Exchange, or, if the shares are not listed on
the New York Stock Exchange, on any other such exchange or quotation system on
which the shares are primarily traded or quoted, on such date, or in the absence
of reported sales on such date, the mean between the high and low sales prices
on the immediately preceding date on which sales were reported, or (ii) in the
absence of such sales prices for the shares on either of such dates, the fair
market value as determined in good faith by the Committee in its sole
discretion.

 

 

7.0

TERMINATION OF EMPLOYMENT AND FORFEITURE OF AWARD:

 

 

 

Except as may otherwise be determined by the Committee, in the event that the
Participant’s employment with the Company (including its subsidiaries)
terminates for any reason prior to the end of the Performance Period, the 2006
LTIP Award shall be forfeited, and neither the Participant, nor any successor,
heir, assign or personal representative of the Participant, shall have any
further right to or interest in the 2006 LTIP Award. Notwithstanding anything
herein to the contrary, if a Change in Control (as defined in Section 8.0)
occurs and if, prior to the date on which the Change in Control occurs, the
Participant’s employment with the Company is terminated or the Participant is
reassigned to a position which in the opinion of the Committee reduces the
Participant’s ability to make an impact upon the profitability of the Company
through his/her decisions, actions and counsel and if it is reasonably
demonstrated by the Participant that such termination of employment or
reassignment of position (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with or in anticipation of a Change in Control, then for all
purposes of this Notice the 2006 LTIP Award shall not be forfeited by the
Participant to the Company upon such termination or reassignment, and the amount
of the 2006 LTIP Award shall be determined by the Committee as described in
Section 8.0 below and shall vest and be payable immediately upon the Change in
Control.

 

 

8.0

CHANGE IN CONTROL:

 

 

 

Notwithstanding anything herein to the contrary, upon a Change in Control, the
Committee shall determine the amount of the 2006 LTIP Award in the manner set

3

--------------------------------------------------------------------------------




 

 

 

forth in this Section 8.0 (the “CIC LTIP Award”). The CIC LTIP Award shall equal
the maximum potential 2006 LTIP Award, prorated to reflect the percentage of the
Performance Period that has elapsed between the beginning of the Performance
Period and the date of the Change in Control. The CIC LTIP Award shall vest and
be immediately payable upon a Change in Control. A “Change in Control” means the
occurrence of any one of the following events.


 

 

 

 

(i)

individuals who, on January 21, 1997, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 21, 1997,
whose election or nomination for election was approved by a vote of at least
three-fourths (3/4) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

 

 

 

(ii)

any “Person” (for purposes of this definition only, as defined under Section
3(a)(9) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and as used in Section 13(d) or Section 14(d) of the Exchange Act) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”) provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any entity in which the Company directly or indirectly
beneficially owns more than 50% of the voting securities or interest (a
“Subsidiary”), (B) by an employee stock ownership or employee benefit plan or
trust sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii);

 

 

 

 

(iii)

the shareholders of the Company approve a merger, consolidation, share exchange
or similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that

4

--------------------------------------------------------------------------------




 

 

 

 

 

directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to the consummation of such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no Person (other than any employee
benefit plan sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 20%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination (any Business Combination which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

 

 

 

 

(iv)

the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets.

 

 

 

 

Computations required by paragraph (iii) shall be made on and as of the date of
shareholder approval and shall be based on reasonable assumptions that will
result in the lowest percentage obtainable. Notwithstanding the foregoing, a
Change in Control of the Company shall not be deemed to have occurred solely
because any Person acquires beneficial ownership of more than twenty percent
(20%) of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by the Company
such Person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such Person, a Change in Control of the Company shall then
occur.

 

 

 

9.0

EFFECT ON EMPLOYMENT:

 

 

 

 

Nothing contained in the LTIP or the Plan shall confer upon the Participant the
right to continue in the employment of the Company (including its subsidiaries)
or affect any right that the Company (including its subsidiaries) may have to
terminate the employment of the Participant.

5

--------------------------------------------------------------------------------




 

 

10.0

AMENDMENT:

 

 

 

The 2006 LTIP Awards may not be amended except with the consent of the
Committee.

 

 

11.0

WITHHOLDING:

 

 

 

The Company shall have the right to withhold cash in respect of vested Units
otherwise payable to the Participant in an amount sufficient to satisfy any
federal, state or local withholding tax requirements prior to payment of the net
amount to the Participant.

6

--------------------------------------------------------------------------------